Citation Nr: 0418152	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  03-14 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than July 21, 2000 
for the grant of service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from November 1971 to June 
1972, and from March 1974 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted the veteran's claim 
for service connection for bipolar disorder, and assigned an 
effective date of July 21, 2000 for this grant.  The veteran 
filed a timely appeal to the effective date assigned by the 
RO.

The veteran testified at a Travel Board hearing at the RO in 
December 2003 before the undersigned, who is the Veterans Law 
Judge responsible for making the final determination in this 
case, and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  The veteran's claim for an effective date earlier than 
July 21, 2000 for the grant of service connection for bipolar 
disorder did not arise from an application for benefits, but 
rather stemmed from a notice of disagreement to the effective 
date assigned by a VA rating decision granting service 
connection for this disability.

2.  The veteran's original claim for service connection for a 
mental disorder was denied by the RO in a rating decision 
dated in September 1995.

3.  The veteran did not file a timely appeal to the RO's 
September 1995 decision.

4.  On July 21, 2000, the RO received from the veteran a 
claim to reopen his previously-denied claim for service 
connection for a mental disorder.

5.  In a rating decision dated in January 2001, the RO 
granted the veteran's claim for service connection for a 
mental disorder, diagnosed as bipolar disorder, and assigned 
an effective date of July 21, 2000, the date of VA's receipt 
of the veteran's claim to reopen, for this grant.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than July 21, 2000 for the grant of service connection for 
bipolar disorder have not been met.  38 U.S.C.A. §§ 1110, 
5103A, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.400 
(2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that the earlier 
effective date issue on appeal was first raised in a notice 
of disagreement submitted in response to the VA's notice of 
its decision on a claim.  Under 38 U.S.C. § 5103(a), VA, upon 
receipt of a complete or substantially complete application, 
must notify the claimant of the information and evidence 
necessary to substantiate the claim for benefits.  However, 
in this case the earlier effective date issue on appeal did 
not stem from an application for benefits, but rather stemmed 
from a notice of disagreement to the effective date assigned 
by a VA rating decision.  Under 38 U.S.C. § 7105(d), upon 
receipt of a notice of disagreement in response to a decision 
on a claim, the "agency of original jurisdiction" must take 
development or review action it deems proper under applicable 
regulations and issue a statement of the case if the action 
does not resolve the disagreement either by grant of the 
benefits sought or withdrawal of the notice of disagreement.  
If, in response to notice of its decision on a claim, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-03.  

Nevertheless, the Board notes that the July 2002 statement of 
the case (SOC), as well as letters sent to the veteran, 
informed him of the information and evidence needed to 
substantiate his earlier effective date claim.  The SOC 
informed the veteran of the regulation governing effective 
dates.  Furthermore, all the pertinent evidence is already of 
record.  In light of the above, further development in this 
regard would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify.  

Additionally, the veteran does not allege, nor does the 
record reflect, that there exists outstanding evidence 
relevant to the issue of entitlement to an earlier effective 
date.  As such, the Board finds the VA's duty to assist in 
this case has been met.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider his claim for this benefit.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

A review of the veteran's claims file reveals that the 
veteran's original claim for service connection for a mental 
disorder was denied by the RO in a rating decision dated in 
September 1995.  At that time, the RO denied the veteran's 
claim on the basis that there was no evidence that the 
veteran's service medical records were negative for any 
evidence of psychosis or neurosis in service, and there was 
no evidence that any such disorder was manifest to a 
compensable degree within the one-year presumptive period 
following the veteran's discharge from service.  The veteran 
did not timely appeal this denial, and the September 1995 RO 
decision became final based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 
(2003).

On July 21, 2000, the RO received a request from the veteran 
to reopen his claim.  Specifically, the veteran stated "I 
desire to file for the reopening of a compensation claim for 
a nervous disorder denied by your offices per rating letter 
dated 28 Sept. 95."  In a rating decision dated in January 
2001, the RO issued a rating decision granting service 
connection for bipolar disorder, based on opinions by a VA 
psychiatrist and a VA mental disorders examiner linking the 
veteran's current bipolar disorder to his military service.  
The RO assigned an effective date of July 21, 2000 for the 
grant of service connection, reflecting the date of VA's 
receipt of the veteran's claim to reopen.  The veteran seeks 
an effective date earlier than July 21, 2000 for this grant, 
asserting that since he was administratively discharged from 
the military on June 2, 1975 by reason of unsuitability due 
to schizoid personality, he is entitled to disability 
benefits retroactive to that date.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2003).  For disability 
compensation stemming from direct service connection, the 
effective date will be the day following separation from 
active service or date entitlement arose if claim is received 
within 1 year of separation from active service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2003).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002).  38 C.F.R. § 3.155 states that any communication 
or action indicating intent to apply for one or more VA 
benefits may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  See Kessel v. West, 
13 Vet. App. 9 (1999).  VA is required to identify and act on 
informal claims for benefits.  38 U.S.C.A. § 5110(b)(3) (West 
2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2003).  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.1(p) 
(2003) defines application as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. 
Cir. 1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).  Any application for a benefit 
received after final disallowance of an earlier claim is 
considered a claim to reopen.  38 C.F.R. § 3.160(e) (2003).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of certain specified documents 
will be accepted as an informal claim for increased benefits 
or an informal claim to reopen.  Specifically, in such cases, 
evidence received from a private physician or layperson will 
be accepted as a claim if the matter is within the competence 
of the physician or lay person and shows the reasonable 
probability of entitlement to benefits.  See 38 C.F.R. § 
3.157(b)(2) (2003).  The date of receipt of such evidence is 
considered the date of claim.  Id.  VA medical records may 
also form the basis of an informal claim for increased 
benefits in such cases.  38 C.F.R. § 3.157 (2003).  A report 
of examination or hospitalization, if it meets the 
requirements of this section, will be accepted as an informal 
claim for benefits if the report relates to a disability that 
may establish entitlement.

The case is governed by the criteria pertinent to effective 
dates for reopened claims.  Because service connection was 
granted for bipolar disorder on the basis of new and material 
evidence received after a prior final denial, the effective 
date is the date of the reopened claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii), (r).  Service connection was ultimately 
granted based on the veteran's specific request to reopen his 
claim received by VA on July 21, 2000.

The veteran contends that he is entitled to an effective date 
for service connection for bipolar disorder back to the date 
of his discharge from the military in June 1975, since he was 
discharged due to a mental disorder, i.e., schizoid 
personality disorder, at that time.  However, the Board 
observes that the evidence does not show that the veteran 
filed a claim for service connection at that time, or indeed 
for several decades thereafter.  As indicated above, a 
specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).  
As the evidence does not show, and the veteran does not 
allege, that there exists a pending unadjudicated claim for 
service connection from that time period, an earlier 
effective date of June 1975 cannot be assigned.

Alternatively, the veteran argues that the effective date 
should go back to May 1995, the date of VA's receipt of his 
original claim for service connection for a mental disorder, 
since the RO's September 1995 rating decision based on this 
claim was "faulty."  However, the veteran's May 1995 claim 
was appropriately adjudicated by the RO in the rating 
decision dated in September 1995; when this rating decision 
was not timely appealed by the veteran, it became a final 
disallowance.  Absent revision based upon clear and 
unmistakable error (CUE) in this most recent prior final 
decision, the assigned effective date for the grant of 
service connection can, in any case, be no earlier than July 
2000.  See 38 C.F.R. § 3.105.  The Board does not understand 
the veteran to be asserting such a claim at present, but 
instead is merely asserting his dissatisfaction that the RO 
did not seek out additional evidence at that time which could 
have substantiated his claim.  However, the veteran and his 
representative are hereby advised that, to the extent that 
the veteran wishes to raise a claim of clear and unmistakable 
error in the September 1995 rating decision, this claim must 
be specifically plead at the RO level.  See generally Damrel 
v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 
40 (1993).

Finally, the Board has reviewed the evidence to determine 
whether a claim, either formal or informal, exists after 
September 1995 (the date of the most recent prior unappealed 
and final RO decision on this matter), but before July 21, 
2000 (the date of the veteran's most recent claim to reopen) 
upon which an effective date earlier than July 21, 2000 could 
be predicated.  However, the Board finds that it did not 
receive any correspondence after the Board's September 1995 
denial evidencing the veteran's intent to reopen his claim 
for service connection for a mental disorder prior to June 
21, 2000.  While the evidence shows that the RO received from 
the veteran a VA Form 21-526, Veteran's Application for 
Compensation or Pension, in September 1999, the veteran made 
clear at that time that he was seeking only nonservice-
connected pension.  In item 17, the veteran indicated that 
the nature of the sickness, disease or injury for which he 
was making his claim was "chronic nervous disorder (NSC 
[nonservice-connected])."  Furthermore, the instructions 
indicated that the applicant was to "Skip items 19, 20 and 
21 if you are not claiming compensation for a service 
connected disability."  In this case, not only did the 
veteran skip all of these items, but additionally drew a line 
through all of these items and wrote "NSC Pension" over 
this line.  In a rating decision dated in January 2000, the 
RO properly adjudicated this nonservice-connected pension 
claim, and granted this benefit.  While the veteran testified 
that his local representative's strategy was to file a 
pension claim and then to "follow it up" with another 
application for service connection, the evidence does not 
show, and the veteran does not allege, that such an 
application was ever received until the time of the July 2000 
claim to reopen.  

In addition, there is no medical evidence during this period, 
either VA or private, which can be construed as an informal 
claim to reopen.  The only medical evidence received by VA 
from September 1995 to July 2000 consists of a packet of VA 
outpatient treatment notes dated from January 1998 to October 
1999 and a VA mental disorders examination conducted in 
December 1999, both of which were specifically requested by 
the RO as part of the RO's development of the veteran's 
September 1999 nonservice-connected pension claim.

Based on the above, the earliest date of service connection 
for bipolar disorder is July 21, 2000, the date of VA's 
receipt of the veteran's claim to reopen his claim for 
service connection for bipolar disorder.  In reaching this 
decision, the Board acknowledges that the VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  However, that doctrine is not for application in this 
case because the preponderance of the evidence is against the 
veteran's earlier effective date claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002).






ORDER

An effective date earlier than July 21, 2000 for the grant of 
service connection for bipolar disorder is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



